1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                            )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S FIFTH
13           v.                                           MOTION FOR APPOINTMENT OF COUNSEL,
                                                      )   WITHOUT PREJUDICE
14                                                    )
     STRONACH, et al.,
                                                      )   [ECF No. 142]
15                  Defendants.                       )
                                                      )
16                                                    )

17           Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s fifth motion for appointment of counsel, filed June 14,

20   2019.

21           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent

23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court

25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

26   1525.
27           Without a reasonable method of securing and compensating counsel, the Court will seek

28   volunteer counsel only in the most serious and exceptional cases. In determining whether

                                                          1
1    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

2    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

3    legal issues involved.” Id. (internal quotation marks and citations omitted).

4             In the present case, the Court does not find the required exceptional circumstances.

5    Circumstances common to most prisoners, such as lack of legal education and limited law library

6    access, do not establish exceptional circumstances that would warrant a request for voluntary

7    assistance of counsel. Even if it assumed that Plaintiff is not well versed in the law and that he has

8    made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

9    Plaintiff alleges an Eighth Amendment claim against several defendants for denying him appropriate

10   medical attention. The legal issues present in this action are not complex, and Plaintiff has thoroughly

11   set forth his allegations in the complaint. At this time, the Court cannot make a determination that

12   Plaintiff is likely to succeed on the merits, and based on a review of the record in this case, the Court

13   does not find that Plaintiff cannot adequately articulate his claims. Id.

14            While a pro se litigant may be better served with the assistance of counsel, so long as a pro se

15   litigant, such as Plaintiff in this instance, is able to “articulate his claims against the relative

16   complexity of the matter,” the “exceptional circumstances” which might require the appointment of

17   counsel do not exist. Rand v. Rowland, 113 F.3d at 1525 (finding no abuse of discretion under 28

18   U.S.C. § 1915(e) when district court denied appointment of counsel despite fact that pro se prisoner

19   “may well have fared better-particularly in the realm of discovery and the securing of expert

20   testimony.”)

21            For the foregoing reasons, Plaintiff’s fifth motion for the appointment of counsel is HEREBY

22   DENIED, without prejudice.

23
24
25   IT IS SO ORDERED.

26   Dated:     June 17, 2019
27                                                         UNITED STATES MAGISTRATE JUDGE

28

                                                            2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3
